Napton, J.,

delivered the opinion of the Court.

The appellant was indicted for selling distilled and fermented liquors, after nine o’clock of the forenoon of Sunday. On the trial the defendant gave in evidence a dram-shop license, and also testimony to show that he received no pay for liquors drunk at his shop on such occasions. The court instructed the jury, that if the defendant sold distilled or spirituous liquors after nine o’clock in the forenoon of the day commonly called Sunday, he was guilty of a violation of the law, notwithstanding his dram-shop license: with this instruction, the jury passed upon the evidence, and found the defendant guilty.
This case involves the same question determined in the case of Lambert vs. The State, and the judgment of the Criminal Court of St. Louis is affirmed.